IN THE COURT OF APPEALS OF NORTH CAROLINA

                                            2022-NCCOA-162

                                              No. COA21-289

                                           Filed 15 March 2022

     Onslow County, Nos. 20 JA 83 & 84

     IN THE MATTER OF: K.W. & M.W.

              Appeal by respondent-father from order entered 15 February 2021 by Judge

     Sarah C. Seaton in Onslow County District Court. Heard in the Court of Appeals 19

     October 2021.


              Leslie Rawls for appellant respondent-father.

              Richard Penley for appellee Onslow County Department of Social Services.

              Daniel Heyman for Guardian ad Litem.


              GORE, Judge.


¶1            Respondent-father appeals from an Order on Adjudication and Disposition

     adjudicating his children Kenneth and Malcolm1 neglected and dependent and

     placing the juveniles in the custody of the Onslow County Department of Social

     Services (“DSS”). On appeal, respondent-father argues the trial court erred in

     adjudicating Kenneth and Malcolm neglected and dependent. After careful review,

     we vacate the order of the trial court and remand for entry of a new order.

                                            I.   Background



     1   Pseudonyms are utilized to protect the identity of the juveniles.
                                       IN RE K.W. & M.W.

                                         2022-NCCOA-162

                                        Opinion of the Court



¶2         On or about 15 May 2020, DSS initiated an assessment of the family. The

     family consists of respondent-father, the juveniles’ mother, Zeke,2 Kenneth, and

     Malcolm. At the time of the initial assessment, DSS’s concerns included mental

     health, improper care and supervision, injurious environment, parenting skills, and

     housing instability.

¶3         At the time DSS initiated their assessment, the family had been evicted from

     their apartment and was living with another family. On 27 May 2020, the family was

     asked to leave the home where they were residing with friends. The family began

     residing in hotels at that time. Over the course of DSS’s involvement, the family lived

     in three different hotels. On the morning of 4 June 2020, the family had insufficient

     funds to pay for the hotel. On 4 June 2020, Kajsa Williams (a social worker who

     worked with the family) went to talk to the hotel clerk with the hopes of getting an

     extension on the family’s check-out. By the time Ms. Williams returned, the mother

     had received her monthly Supplemental Security Income (“SSI”) check as well as

     child support from Zeke’s father. The family was able to pay the hotel fee on 4 June

     2020 and at no point had to move out of the hotel.




     2 Zeke is Kenneth and Malcolm’s half-brother. Zeke was also adjudicated neglected and
     dependent in the same proceeding as Kenneth and Malcolm. However, because Zeke is not
     respondent-father’s child and respondent-father is the only appellant in this case, Zeke’s
     adjudication and disposition is not at issue on appeal.
                                       IN RE K.W. & M.W.

                                           2022-NCCOA-162

                                       Opinion of the Court



¶4         The juvenile’s mother is unemployed. She also admitted to Ms. Williams that

     in 2019 she was diagnosed with bipolar disorder and schizophrenia. During DSS’s

     involvement with the family the mother was not in treatment for her mental health

     disorders nor was she taking any medication. Additionally, the mother occasionally

     used cocaine. However, the mother claimed she had a community support person to

     help with her anxiety and getting the mother back in school, and to assist the mother

     in becoming more independent with housing. The mother also saw a counselor

     regarding her use of illegal drugs.

¶5         On at least two occasions the mother kicked Zeke out of their home. Zeke is

     autistic and at times would become physical with his mother. At these times the

     mother was unable to calm Zeke down and would become overwhelmed and tell Zeke

     he could leave if he wanted to.

¶6         Respondent-father suffered from post-traumatic stress disorder. However,

     respondent-father maintained full-time employment and was the primary caregiver

     for the juveniles. Respondent-father occasionally uses marijuana, but never in front

     of the juveniles. Ms. Williams primarily observed respondent-father supervising the

     juveniles and reported his parenting was always appropriate.

¶7         On a few occasions respondent-father and mother engaged in verbal

     altercations with raised voices. Several of these altercations occurred in front of the

     juveniles. On at least one occasion the social workers had to separate respondent-
                                       IN RE K.W. & M.W.

                                         2022-NCCOA-162

                                        Opinion of the Court



     father and the mother. Additionally, law enforcement had been called due to the

     parents’ verbal altercations in the past.

¶8         DSS filed a Juvenile Petition on 5 June 2020, alleging the juveniles neglected

     and dependent. An adjudication hearing was held on 18 and 20 November 2020. At

     the adjudication hearing Ms. Williams, Zeke’s community services worker Kim

     McKay, and the mother testified. The trial court held a disposition hearing

     immediately following the adjudication hearing. At the disposition hearing, the trial

     court received testimony from Kiasia Anderson (another social worker who worked

     on the case) and Dichelot Pierre (a DSS supervisor). On 15 February 2021, the trial

     court entered an Order on Adjudication and Disposition adjudicating the juveniles

     neglected and dependent and placing Kenneth and Malcolm in DSS custody. On 5

     March 2021, respondent-father entered a written Notice of Appeal to the Supreme

     Court of North Carolina. Respondent-father amended his Notice of Appeal on 9 March

     2021 to give notice of appeal to this Court.

                                        II.      Analysis

¶9         On appeal, respondent-father argues that certain findings of fact made by the

     trial court are not supported by competent evidence and that the findings of fact do

     not support the conclusion of law that Kenneth and Malcolm were neglected and

     dependent.

                                     A. Standard of Review
                                         IN RE K.W. & M.W.

                                           2022-NCCOA-162

                                          Opinion of the Court



¶ 10         “The role of this Court in reviewing a trial court’s adjudication of neglect and

       abuse is to determine (1) whether the findings of fact are supported by clear and

       convincing evidence, and (2) whether the legal conclusions are supported by the

       findings of fact.” In re T.H.T., 185 N.C. App. 337, 343, 648 S.E.2d 519, 523 (2007),

       aff’d in part modified in part, 362 N.C. 446, 665 S.E.2d 54 (2008) (cleaned up). “The

       clear and convincing standard is greater than the preponderance of the evidence

       standard required in most civil cases.” In re K.L., 272 N.C. App. 30, 36, 845 S.E.2d

       182, 188-89 (2020). “If such evidence exists, the findings of the trial court are binding

       on appeal, even if the evidence would support a finding to the contrary.” In re T.H.T.,

       185 N.C. App. at 343, 648 S.E.2d at 523. “Unchallenged findings of fact are deemed

       supported by the evidence and are binding on appeal.” In re K.H., 2022-NCCOA-3, ¶

       13.

¶ 11         Whether a child is neglected or dependent is a conclusion of law and we review

       a trial court’s conclusions of law de novo. In re Ellis, 135 N.C. App. 338, 340, 520

       S.E.2d 118, 120 (1999); In re J.S.L., 177 N.C. App. 151, 154, 628 S.E.2d 387, 389

       (2008). Under a de novo review, this Court “considers the matter anew and freely

       substitutes its own judgment for that of the lower tribunal.” In re A.K.D., 227 N.C.

       App. 58, 60, 745 S.E.2d 7, 8 (2013) (citation omitted).

                                         B. Findings of Fact
                                         IN RE K.W. & M.W.

                                           2022-NCCOA-162

                                          Opinion of the Court



¶ 12         Respondent-father argues that the trial court erred in adjudicating Kenneth

       and Malcolm neglected and dependent because several of the trial court’s findings of

       fact are not supported by clear and convincing evidence. Respondent-father

       challenges findings of fact 28, 30, and 38.

¶ 13         These challenged findings (or pertinent portions thereof) state:

                    28. . . . The respondent mother received her SSI payment
                    two days later and by June 4, 2020 had no more money to
                    pay for a hotel for the family.

                    ...

                    30. . . . That the respondent mother’s admitted drug habit
                    and mental health issues adversely impacted all three
                    juveniles, creating an environment injurious to their
                    welfare. That the respondent mother improperly
                    supervised the juveniles. That this improper supervision
                    and injurious environment has been shown by the juvenile
                    [Zeke] being kicked out of the family’s residence.

                    ...

                    38. That at the time of the removal of the juveniles, the
                    respondents were unable to provide for the juveniles’ care
                    and supervision and lacked an appropriate alternative
                    childcare arrangement.

¶ 14         As to finding of fact 28, respondent-father argues that the evidence shows they

       were able to pay for the hotel room on 4 June 2020 and remained living in the hotel

       for the rest of June, even after the children were removed. A review of the testimony

       of Ms. Williams shows that on 4 June 2020 the family suggested they did not have
                                        IN RE K.W. & M.W.

                                          2022-NCCOA-162

                                         Opinion of the Court



       funds to stay in the hotel, Ms. Williams went to ask the hotel clerk to extend the

       family’s check-out and when she returned respondent-mother had received that

       month’s SSI payment which was used to pay for the hotel. Ms. Williams also testified

       that the respondent-parents remained in the hotel for at least another 30 days beyond

       5 June 2020. There was no testimony or evidence offered that showed the respondent-

       parents ever missed a payment for the hotel or moved out of the hotel. Accordingly,

       we hold that this finding of fact is not supported by clear and convincing evidence

       insomuch as the family ran out of money to pay for hotels on 4 June 2020, and we are

       not bound by that portion of the finding.

¶ 15         Respondent-father next challenges finding of fact 30 by arguing the evidence

       shows Kenneth and Malcolm were well-cared for and safe while living with their

       family. At adjudication, Ms. McKay testified that she did not have concerns for either

       parent’s mental health. In contrast, Ms. Williams testified that she had concerns for

       the parent’s mental health and that the mother told Ms. Williams that she had

       previously been diagnosed with bipolar disorder and schizophrenia. Ms. Williams

       further testified that respondent-father told her that the mother uses cocaine from

       “time to time,” but never in front of the children. Ms. Williams also testified that,

       prior to the petition being filed, DSS did not ask either parent to submit to a drug

       screen. The mother testified that she was diagnosed with bipolar disorder and

       schizophrenia and was not in treatment when her children were in her care, but that
                                          IN RE K.W. & M.W.

                                            2022-NCCOA-162

                                           Opinion of the Court



       she had a community support person to help with her issues. The mother initially

       invoked her Fifth Amendment rights when asked about her drug use, then she

       testified that she was seeing a counselor for her drug “issues” and that the counselor

       “was more focused on [her] drug habit than the mental stage . . . .” There was no

       testimony or evidence as to the frequency of the mother’s drug use, aside from her

       use of the words “issues” and “habit.”

¶ 16          While the evidence presents concerns for the mother’s mental health, the trial

       court’s findings of fact did not address any impact her mental health diagnoses or

       drug use had on the juveniles Malcolm and Kenneth. Although there was no direct

       evidence the mother used drugs in the presence of the juveniles or while she was

       supervising the juveniles, there was evidence that her behavior adversely affected

       the children. In addition, since Mother invoked her 5th Amendment right not to

       answer questions regarding her use of illegal drugs, the trial court could infer that

       her answers would have been damaging to her claims that she did not have any real

       problem with drugs. Although mother had a right to assert her constitutional right

       not to answer, this proceeding is a civil case and she is not entitled to use the privilege

       against self-incrimination as both a “shield and a sword.” See Qurneh v. Colie, 122

       N.C. App. 553, 558, 471 S.E.2d 433, 436 (1996) The privilege against self-

       incrimination is intended to be a shield and not a sword. Christenson v. Christenson,

       281 Minn. 507, 162 N.W.2d 194, 200 (1968). Here, the mother attempted to assert the
                                         IN RE K.W. & M.W.

                                            2022-NCCOA-162

                                          Opinion of the Court



       privilege as both a shield and a sword. In an initial custody hearing, it is presumed

       that it is in the best interest of the child to be in the custody of the natural parent if

       the natural parent is fit and has not neglected the welfare of the child. Petersen v.

       Rogers, 337 N.C. 397, 403–404, 445 S.E.2d 901, 905 (1994). Respondents sought to

       take advantage of this presumption by introducing evidence of their fitness. See

       Wilson v. Wilson, 269 N.C. 676, 677, 153 S.E.2d 349, 351 (1967) (holding that in order

       to be entitled to this presumption, the natural parent must make a showing that he

       or she is fit). However, when DSS sought to rebut this presumption by questioning

       the mother regarding her illegal drug activity, the mother asserted her fifth

       amendment privilege. To allow the mother to take advantage of this presumption

       while curtailing the opposing party's ability to prove her unfit would not promote the

       interest and welfare of the child. See N.C. Gen. Stat. § 50–13.2(a)(1995).

¶ 17         The trial court’s findings of fact do not include sufficient detail for this court to

       review its finding that Kenneth and Malcolm were affected by improper supervision

       or that an injurious environment had been created for Kenneth and Malcolm. The

       primary evidence offered to support the finding that the juveniles were in an injurious

       environment was that the mother had kicked Zeke out of the residence. However,

       there was no evidence either Kenneth or Malcolm had been kicked out or that the

       incident involving Zeke had any impact on his younger brothers.
                                       IN RE K.W. & M.W.

                                         2022-NCCOA-162

                                        Opinion of the Court



¶ 18         As to finding of fact 38, respondent-father argues that the evidence shows the

       juveniles were properly cared for. Ms. Williams testified that after the family was

       first evicted from their apartment they stayed with a friend and then lived in three

       different hotels. Father contends there was no testimony the family was homeless at

       any time, but the evidence does show extreme instability in the family’s housing.

       Father also notes that Ms. Williams testified that in June she saw Malcolm and

       Kenneth (age two and four) dressed only in diapers. She also testified that once she

       had to buy diapers for the children and once bought the kids a meal from McDonalds.

       When asked about how much food the family had in their hotel room, Ms. Williams

       testified, “There was some food. . . . there was a small amount. There was little

       microwavable meals.” Ms. Williams testified that she observed respondent-father

       primarily caring for the children and she had no concerns for respondent-father’s

       parenting. There was testimony that the parents had tried to locate alternative

       childcare and were unable to. At the disposition phase of the hearing, Ms. Anderson

       testified that she had no concerns for respondent-father’s parenting skills and that

       respondent-father’s presence would negate any concerns with respondent-mother’s

       parenting. There was also testimony the parents had verbal disagreements, and on

       one occasion the parents had to be separated. But Father contends the testimony also

       showed that the respondent-parents did not yell at each other or become physical

       during these disagreements. Father also contends there was no evidence either
                                        IN RE K.W. & M.W.

                                          2022-NCCOA-162

                                         Opinion of the Court



       parent was ever unable to purchase necessities for the juveniles or that the juveniles

       ever went homeless, hungry, or did not have proper clothing. Although Father

       highlights the evidence favorable to his position, he overlooks the other unchallenged

       findings as well as the adverse evidence and inferences which could be drawn from

       that evidence.

¶ 19         The unchallenged findings of fact show that DSS has a history with the mother

       and respondent-father for mental health, parenting skills, substance use, housing

       instability, domestic violence, and improper care and supervision. The Mother needed

       both substance abuse and mental health treatment but was not receiving either

       substance abuse or mental health treatment at the time of the petition. Respondent-

       father and mother had previously engaged in verbal altercations, at times in front of

       the juvenile children, and on at least one occasion law enforcement was called during

       the incident. Respondent-father and mother were previously kicked out of a home

       they were residing in with friends. These unchallenged findings of fact, when viewed

       in the aggregate, are sufficient for a trial court to base a determination of abuse and

       neglect. See In re B.H., 2021-NCCOA-710,¶¶ 22, 38-48 (affirming a trial court order

       adjudicating a juvenile neglected where the findings of fact included domestic

       violence and untreated mental health by a parent); see also In re H.D.F., 197 N.C.

       App. 480, 489-92, 677 S.E.2d 877, 883-85 (2009) (concluding that findings of fact
                                         IN RE K.W. & M.W.

                                           2022-NCCOA-162

                                          Opinion of the Court



       which included a finding of a history of substance abuse by respondent-mother

       supported an adjudication that the juvenile is neglected).

¶ 20         Father is correct that the trial court’s findings primarily address Zeke, and not

       Malcolm and Kenneth, and thus do not sufficiently address the rationale for finding

       that the parents were unable to provide for the care and supervision of Father’s

       children, but this Court cannot make findings. Only the trial court may assess the

       credibility and weight of the evidence.

                     We note that it is within the trial court's discretion to
                    determine the weight and credibility that should be given
                    to all evidence that is presented during the trial. A trial
                    judge “passes upon the credibility of the witnesses and
                    the weight to be given their testimony and the reasonable
                    inferences to be drawn therefrom.” Knutton v. Cofield, 273
                    N.C. 355, 359, 160 S.E.2d 29, 33 (1968). “[I]ssues of witness
                    credibility are to be resolved by the trial judge. It is clear
                    beyond the need for multiple citation that the trial judge,
                    sitting without a jury, has discretion as finder of fact with
                    respect to the weight and credibility that attaches to the
                    evidence.” Smithwick v. Frame, 62 N.C.App. 387, 392, 303
                    S.E.2d 217, 221 (1983). “The trial court must itself
                    determine what pertinent facts are actually established by
                    the evidence before it, and it is not for an appellate court to
                    determine de novo the weight and credibility to be given to
                    evidence disclosed by the record on appeal.” Coble v.
                    Coble, 300 N.C. 708, 712–13, 268 S.E.2d 185, 189 (1980).

       Phelps v. Phelps, 337 N.C. 344, 357, 446 S.E.2d 17, 25 (1994)


                                       C. Conclusion of Law
                                         IN RE K.W. & M.W.

                                           2022-NCCOA-162

                                         Opinion of the Court



¶ 21         Respondent-father’s next argument is that the findings of fact do not support

       the conclusion of law that Kenneth and Malcolm were neglected and dependent.

       Under North Carolina law, a neglected juvenile is:

                    Any juvenile less than 18 years of age . . . whose parent,
                    guardian, custodian, or caretaker does not provide care,
                    supervision, or discipline; or who has been abandoned; or
                    who is not provided necessary medical care; or who is not
                    provided necessary remedial care; or who lives in an
                    environment injurious to the juvenile’s welfare; or the
                    custody of whom has been unlawfully transferred under
                    G.S. 14-321.2; or who has been placed for care or adoption
                    in violation of law. In determining whether a juvenile is a
                    neglected juvenile, it is relevant whether that juvenile lives
                    in a home where another juvenile . . . has been subjected to
                    abuse or neglect by an adult who regularly lives in the
                    home.

       N.C. Gen. Stat. § 7B-101(15) (2020). A dependent juvenile is:

                    A juvenile in need of assistance or placement because (i)
                    the juvenile has no parent, guardian, or custodian
                    responsible for the juvenile’s care or supervision or (ii) the
                    juvenile’s parent, guardian, or custodian is unable to
                    provide for the juvenile’s care or supervision and lacks an
                    appropriate alternative child care arrangement.

       N.C. Gen. Stat. § 7B-101(9).

¶ 22         Respondent-father asserts neither the evidence nor the findings of fact in this

       case show harm or a substantial risk of harm to Kenneth and Malcolm or that the

       juveniles’ parents are unable to provide for their care and supervision. Respondent-

       father contends that at best the evidence supported the adjudication of Kenneth and
                                         IN RE K.W. & M.W.

                                           2022-NCCOA-162

                                          Opinion of the Court



       Malcolm’s half-brother Zeke, who is not subject to this appeal. While the neglect of

       one juvenile may be considered in the adjudication of another juvenile, the fact that

       one juvenile is neglected is insufficient to support the adjudication of another without

       evidence directly pertaining to the second juvenile. See In re J.C.B., 233 N.C. App.

       641, 643-44, 757 S.E.2d 487, 489-90, disc. rev. denied, 367 N.C. 524, 762 S.E.2d 213

       (2014).

¶ 23         But since we have already determined that some of the trial court’s findings of

       fact were not supported by the evidence and that we must remand for additional

       findings of fact, we need not further address Father’s argument regarding the

       conclusion of law.

¶ 24         The trial court made virtually no findings pertaining directly to Kenneth and

       Malcolm. The trial court’s findings overwhelmingly focused on Zeke and the condition

       of the juveniles’ parents. Parental behavior constituting “neglect” must be “either

       severe or dangerous conduct or a pattern of conduct either causing injury or

       potentially causing injury to the juvenile[s].” In re Stumbo, 357 N.C. 279, 283, 582

       S.E.2d 255, 258 (2003). Additionally, while housing instability may contribute to a

       juvenile’s status as neglected, housing instability cannot support a conclusion of

       neglect without evidence that the housing instability impeded the care and

       supervision of the juveniles or exposed the juveniles to an injurious environment. In
                                        IN RE K.W. & M.W.

                                          2022-NCCOA-162

                                         Opinion of the Court



       re Adcock, 69 N.C. App. 222, 226, 316 S.E.2d 347, 349 (1984); In re J.R., 243 N.C.

       App. 309, 315, 778 S.E.2d 441, 445 (2015).

¶ 25         Further, DSS concedes that the trial court made no specific findings of fact

       addressing the impact on or risk of neglect regarding Kenneth and Malcolm nor do

       the findings connect Zeke’s neglect to any potential neglect of his two siblings.

       Therefore, DSS argues the matter should be remanded to the trial court. We agree.

                                       III.   Conclusion

¶ 26         For the foregoing reasons, we vacate remand the trial court’s adjudication of

       Kenneth and Malcolm as neglected and dependent for further findings of fact

       consistent with this opinion.



             VACATED AND REMANDED.

             Chief Judge STROUD and Judge INMAN concur.